ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
20th  day of August, 2012, between and among CIRTRAN BEVERAGE CORP., a Utah
corporation (“Seller”); PLAY BEVERAGES, LLC, a Utah limited liability company
(“Debtor”), which is in reorganization in the United States Bankruptcy Court for
the District of Utah, Central Division, Bankruptcy No. 11-26046 JTM (the
“Proceedings”); and PB ENERGY CORPORATION, a Utah corporation and the
reorganized debtor pursuant to Debtor’s plan of reorganization in the
Proceedings (“Buyer”).




Recitals


A.           Seller previously entered into an exclusive manufacturing and
distribution agreement (“CBC Distribution Agreement”) with Debtor.  Debtor’s
Plan of Reorganization (the “Plan”) filed in the Proceedings provides, inter
alia, that Seller shall, in order to implement the Plan, simultaneously enter
into a settlement agreement with Debtor (the “Settlement Agreement”) and sell
certain of its assets to Buyer as provided in this Agreement, contingent on
implementation of the Plan and effective on the effective date thereof (the
“Plan Effective Date”).  In accordance with the provisions of the Plan, on the
Plan Effective Date and subject to the conditions set forth therein, Buyer is
also entering into a new license agreement with Playboy Enterprises
International, Inc. (“Playboy”), under which Debtor shall have the exclusive
right to use Playboy’s name and marks in connection with nonalcoholic energy
drinks, energy shots, and other energy products throughout the
world.  Capitalized terms used and defined in the Plan but not defined herein
shall have the meanings ascribed to them in the Plan.


B.           Seller owns certain tangible and intangible properties and rights,
including: (i) all of its non-terminated contracts with distributors and
manufacturers of the Playboy Energy Drink (“Product”), including any and all
rights of noncircumvention; (ii) a right to contract with and/or transact
business with any past or present distributors and manufacturers notwithstanding
noncircumvention provisions in terminated agreements; (iii) all Product-related
inventory, including any and all point-of-sale items; (iv) any and all tangible
personal property of Seller to the extent related to the Product; (v) all
accounts, accounts receivable, and notes receivable due from non-terminated
distributors and/or manufacturers of the Product; (vi) all trade secrets,
formulas, designs, artwork, marketing plans, marketing materials, contact lists,
customer lists, and other intellectual property, all to the extent, and only to
the extent, relating to the Product; and (vii) all of Seller’s right, title, and
interest, if any, under the Distribution Contracts (as defined below).


C.           Seller now desires to agree with Debtor to sell to Buyer, and Buyer
desires to purchase from Seller, the assets as referred to above, and Seller now
desires to enter into the Settlement Agreement, all in accordance with the terms
hereof and the Settlement Agreement.




Agreement


NOW THEREFORE, upon the foregoing premises, which are incorporated herein by
reference, and for and in consideration of the mutual promises and covenants
contained herein, the receipt and adequacy of which are hereby acknowledged, the
parties hereby expressly agree as follows:

 
 

--------------------------------------------------------------------------------

 



Article I
Transfer of Assets


Section 1.01     The Acquisition.  Except as set forth in Section 1.02 of this
Agreement, and on the terms and conditions contained in this Agreement on the
Effective Time (as defined below), Seller shall sell, assign, transfer, convey,
set-over, and deliver to Buyer, and Buyer shall purchase from Seller, all of
Seller’s following described assets relating to the Product as of the Effective
Time (“Transferred Assets”):


(a)       all of Seller’s rights under those certain non-terminated and
unexpired contracts, agreements, and arrangements with distributors and
manufacturers for the distribution, marketing, and delivery of the Product, but
only relating to the distribution, marketing, and delivery of the Product, that
are described in Schedule 1.01(a) (each, a “Distribution Contract” and together,
“Distribution Contracts,” and the parties thereto other than Seller,
“Distributors”);


(b)       all of Seller’s inventory, raw materials, supplies, work-in-progress,
finished goods, and other materials included in its inventory relating to the
Product, but only relating to the Product, as more particularly described in
Schedule 1.01(b) (“Inventory”);


(c)       any and all tangible personal property of Seller to the extent related
to the Product;


(d)       [reserved]


(e)       all rights to contract, do business, or engage in any commercial
activities with any past or present subdistributors and submanufacturers
respecting the Product, notwithstanding provisions of any terminated or expired
subdistributor or submanufacture agreements, contracts, courses of dealing, or
covenants, express or implied, that prohibit, preclude, or otherwise limit any
such activities, as more particularly described in Schedule 1.01(e) (each, a
“Subcontract” and together, “Subcontracts,” and the parties thereto other than
Seller, “Subcontractors”);


(f)       the list of current and past suppliers, vendors, and favorable
relationships for raw materials and supplies for, used in, or consumed in the
production of the Product as more particularly set forth in Schedule 1.01(f) and
all files, records, and data used in connection with such relationships
(“Supplier Data”);


(g)       the confidential list of ingredients, formulations, recipes,
components, raw materials specifications, blending, canning and packaging
techniques, routines, protocols, and other production and manufacturing know-how
relating to the Product;


(h)       all advertising, marketing, designs, artwork, marketing plans, point
of purchase, Product promotion, or similar materials, whether in printed or
electronic format and whether in original reproducible format or in multiple
copies for commercial use, related to the Product;


(i)        copies of all lists of current and past customers, contacts,
advertisers, and prospective customers compiled by Seller relating to the
Product, including, to the extent the same is in the possession of Seller, the
name, address, contact person, and telephone number of each such customer,
contact, advertiser, or prospective customer, as more particularly in Schedule
1.01(i) (“Business Contacts”);


(j)        all trade secrets and other intellectual property relating to the
Products;
 
2
 
 

--------------------------------------------------------------------------------

 



(k)       Seller’s rights to all management, operating and other systems,
databases, and software used by Seller in the manufacture, distribution, and
sale of the Product, including all licenses and related rights used in
connection therewith, to the extent assignable, as more particularly described
in Schedule 1.01(k) (“Management Systems”);


(l)        all files, documents, records, and books of account (or copies
thereof) relating to Seller’s activities under the Distribution Contracts
relating to the Product, but only relating to the Product, including copies of
all communications (including attachments and exhibits) by or on behalf of
Seller to, or received from, parties to such Distribution Contracts respecting
the Product, including advertising studies, marketing and demographic data,
sales and marketing correspondence, credit and sales reports, user manuals, and
marketing materials and similar documents, as well as correspondence, electronic
messages, lists, records, reports, or other data, whether in paper or electronic
form, as more particularly described in Schedule 1.01(l) (“Documents”);


(m)      excepting earned royalties due to Seller based on sales that occurred
on or before the Effective Time, any and all minimum guaranteed royalties and/or
other unpaid royalties due from current, non-terminated Subcontractors of CBC
(the “Transferred Royalty Receivable”);


(n)       all rights of Seller under the CBC Distribution Agreement; and


(o)      all books and records related to the Transferred Assets.


Section 1.02     Excluded Assets.  Notwithstanding the provisions of Section
1.01, the Transferred Assets conveyed hereunder shall not include the following
(“Excluded Assets”):


(a)       all cash, bank deposits, and cash equivalents in Seller’s name or
under Seller’s control;


(b)       excepting Transferred Royalties Receivable, all accounts, accounts
receivable, and notes receivable reflected on Schedule 1.02(b), net of
adjustments, as of the Effective Time, including net accounts and other amounts
receivable from Debtor, after deducting all amounts payable by Debtor to Seller,
and all accounts and other amounts receivable from creditors other than Debtor,
net of adjustments and allowance for doubtful accounts, excluding amounts
receivable from Seller’s corporate parent and its other subsidiaries (“Accounts
Receivable”);


(c)       excepting only claims relating to Transferred Royalties Receivable,
Seller’s rights, claims, or causes of action against (i) Playboy, which Seller
is releasing conditionally pursuant to the Settlement Agreement, (ii) Debtor,
(iii) any person (excepting claims relating to the Transferred Royalties
Receivable), including against terminated Subcontractors such as PlayBev CEE
Krt.; Thomas Modraczky; REDI FZE; Paul Levin; United Medical Devices, LLC;
United Licensing Group, Inc.; Jimmy Esebag; Patrick Bertranou; Ron Coopersmith;
RLC Partners, LLC, and (iv) other third parties relating to the Transferred
Assets: (i) that may arise in connection with the discharge by Seller of
liabilities not assumed by Buyer; or (ii) for which damages in respect thereof
relate to the period prior to the Effective Time;


(d)       all rights to Seller’s Allowed Claim as set forth in section 4.1.2 of
the Plan;


(e)       all corporate books and records not relating to the Transferred Assets
purchased hereunder, including the minute books, stock transfer books, and the
corporate seals of Seller;
 
3
 
 

--------------------------------------------------------------------------------

 



(f)       Seller’s employee benefit agreements, plans, or similar arrangements.


(g)       all of Seller’s rights under those certain contracts, agreements, and
arrangements described in Schedule 1.01(e) to the extent that they do not relate
to the distribution, marketing, and delivery of the Product;


(h)       all rights to transact business of any kind or nature with
Distributors not relating to the distribution, marketing, and delivery of the
Product; and


(i)        all other assets of Seller not included in any specific provision of
Section 1.02 existing as of the Effective Time.


Section 1.03     Assumed Liabilities.  On the Closing Date, Buyer shall assume
and agree to discharge fully and timely the following obligations and
liabilities of Seller respecting the Transferred Assets accruing or incurred
from and after the Effective Time, in accordance with their respective terms and
subject to the respective conditions thereof:


(a)        all covenants and obligations relating to all deposits, prepayments,
or similar amounts paid to Seller and to be credited as purchase deductions or
other rebates, discounts, adjustments, or offsets in the amount of $1,806,848
against payments for deliveries of the Product under the Distribution Contracts
after the Effective Time (the “Deposits”);
 
(b)        all covenants, liabilities, and obligations accruing after the
Effective Time under the Distribution Contracts being conveyed hereunder;


(together, “Assumed Liabilities”).


Section 1.04      Excluded Liabilities.  Buyer shall not assume or be obligated
to pay, perform, or otherwise discharge any liability or obligation of a Seller,
direct or indirect, known or unknown, absolute or contingent, not expressly
assumed by Buyer pursuant to Section 1.03, expressly including:


(a)        any liability of Seller arising out of or relating to the execution,
delivery, and performance by Seller of this Agreement;


(b)        any liability relating to the Excluded Assets;


(c)        any accounts payable, trade payables, and other operating expenses,
capital costs, or other commitments and obligations of Seller accruing prior to
the Effective Time;


(d)        any liability of Seller to its officers, directors, or shareholders
or any family member or other affiliate of any of the foregoing, including any
obligation to indemnify or contribute to the losses of any of the foregoing;


(e)        any liability for the payment of any federal, state, or local income
tax or other charge, levy, or assessment of Seller, whether accruing before or
after the Effective Time, including any such tax or other charge, levy, or
assessment arising in connection with the consummation of the transactions
contemplated by this Agreement; and


(f)        any liability to any employee, consultant, or other service provider
to Seller.
 
4
 
 

--------------------------------------------------------------------------------

 



Section 1.05      Consideration for Transfer of Assets.  In consideration of the
conveyance of the Transferred Assets transferred to Buyer as set forth in
Section 1.01,on the Effective Time:


(a)        The Settlement Agreement shall become effective and, pursuant thereto
and Consistent with section 4.1.2 of the Plan, Seller shall hold an “Allowed
Claim” (as defined in the Plan), in the stipulated amount of $6,792,150, reduced
to $5,500,000 at Closing;


(b)        Buyer shall assume and agree to timely credit, recognize, offset and
otherwise satisfy the obligations relating to the Assumed Liabilities, including
the obligation to honor and/or refund, as applicable, the Deposits in the amount
of $1,806,848, which such credit and payment shall be deemed received as of
Closing and shall reduce the Allowed CBC Claim to $5,500,000, and the Debt
Conversion Shares to be issued to CBC pursuant to sections 4.1.3 and 4.5.2 of
the Plan shall be based upon this net amount;


(c)       Buyer shall become irrevocably obligated to pay to Seller an amount
equal to: (i) 10% of gross revenue of Reorganized Debtor arising after the
Effective Date to Distributors and Subcontractors; plus (ii) 5% (reduced by 0.5%
at the end of each annual period) of all other gross revenue, all as more
particularly set forth in that certain “Revenue Sharing Agreement” attached
hereto as Exhibit A and incorporated herein by reference and to be executed and
delivered at the Closing; and


(d)           as provided in the Plan, the Allowed CBC Claim shall be reduced,
credited, and deemed paid in the amount of $1,292,150.00, which is the amount by
which the Deposits exceed the book value of Inventory and other tangible
personal property sold and transferred by Seller to Buyer.


Section 1.06      Conditions Precedent to Closing.  The sale and purchase of the
Transferred Assets contemplated hereby shall not be consummated, and the Closing
(as defined in Section 1.08) shall not occur, unless and until the Confirmation
Order, in form and substance reasonably acceptable to Debtor, shall have been
entered in the Proceedings and shall have become a Final Order and the further
conditions precedent to the effectiveness of the Plan set forth in Article 9
thereof shall have been satisfied or waived as more particularly set forth
therein.  This Agreement shall not become effective, unless and until the
following conditions have been satisfied:  (i) the chapter 11 plan of
reorganization proposed by the Debtor in the Proceeding shall have been
confirmed by entry of an order (in form and substance acceptable to the Debtor)
entered in the Proceedings (the “Confirmation Order”); and (ii) the Effective
Date of the plan shall have occurred.  The “Effective Date” of the Debtor’s plan
of reorganization shall mean the later of (a) the first Business Day on which
the Confirmation Order is no longer subject to a stay pursuant to Federal Rule
of Bankruptcy Procedure 3020(e) or otherwise, and (b) unless such thirty day
period is waived by the Debtor as permitted under section 9.1 of the Plan, the
first Business Day that is at least thirty calendar days after the Confirmation
Date; provided, however, that if, as of such date, all conditions precedent to
the occurrence of the Effective Date set forth in Section 9.1 of the Plan have
not been satisfied or waived, then the Effective Date shall be the first
Business Day immediately following the day upon which all such conditions have
been satisfied or waived.  The sale and purchase of the Transferred Assets shall
not be consummated, and the Closing shall not occur, unless and until the
above-described conditions have been satisfied.


Section 1.07      Closing; Closing Date.  The closing (the “Closing”) of the
transactions contemplated by this Agreement shall be held contemporaneous with
the Effective Date of the Plan (the “Closing Date”).  Such Closing shall take
place at such location as may be mutually acceptable to the parties hereto and
their respective legal counsel.  All actions to be taken at the Closing shall be
considered to have been taken simultaneously, and all documents delivered shall
be considered to be in escrow until all actions incident to the Closing are
completed and the Effective Date of the Plan shall have occurred.
 
5
 
 

--------------------------------------------------------------------------------

 


Section 1.08      Effective Time.  The transactions contemplated by this
Agreement shall be consummated on the Closing Date effective as of 11:59 p.m.,
local time, or such other date and time as the parties may agree (the “Effective
Time”).  Buyer shall take possession of the Transferred Assets and premises in
which the business is being conducted and shall begin to conduct business as of
the Effective Time.  It is the intent of the parties that Buyer is entitled to
the results of all operations arising from the conduct of such business after
the Effective Time and is responsible for all liabilities incurred by Buyer in
connection therewith after such Effective Time.


Section 1.09      Closing Obligations.  In addition to any other documents to be
delivered under other provisions of this Agreement, at the Closing:


(a)        Seller shall deliver, or cause to be delivered, to Buyer, together
with funds sufficient to pay all taxes necessary for the transfer, filing, or
recording thereof:


    (i)             that certain Revenue Sharing Agreement in the form attached
hereto as Exhibit A executed by Seller;


    (ii)            a bill of sale in mutually acceptable form for all of the
Transferred Assets that are tangible executed by Seller;
 
(iii)           an assignment in mutually acceptable form of all of the
Transferred Assets that are intangible personal property, which assignment shall
also contain Buyer’s undertaking and assumption of the Assumed Liabilities
executed by Seller;


(iv)            a limited assignment in mutually acceptable form of the
Distribution Contracts;


(v)             such other bills of sale, assignments, certificates of title,
documents, and other instruments of transfer and conveyance as may reasonably be
requested by Buyer, each in form and substance satisfactory to Buyer and its
legal counsel and executed by Seller;


(vi)            a Satisfaction and Release (as defined in Section 4.05 below)
completed and executed by each CBC Creditor;


(vii)          Uniform Commercial Code termination statements or release of lien
documents provided by all lien holders sufficient to release all encumbrances
(except for encumbrances relating to Assumed Liabilities) on the Transferred
Assets effective as of the Closing, including the release and consent of
Seller’s principal secured creditor, YA Global Investments, L.P.;


(viii)         a certificate executed by Seller as to its compliance with and
performance of its covenants and obligations to be performed or complied with at
or before the Closing in accordance with Section 5.01 and the accuracy of its
representations and warranties as of the date of this Agreement and as of the
Closing in accordance with Section 5.02; and
 
6
 
 

--------------------------------------------------------------------------------

 



(ix)           a certificate of the Secretary of Seller certifying, as complete
and accurate as of the Closing, and attaching all requisite resolutions or
actions of Seller’s board of directors and shareholders approving the execution
and delivery of this Agreement and the consummation of the contemplated
transactions and certifying to the incumbency and signatures of the officers of
Seller executing this Agreement and any other document relating to the
contemplated transactions.


(b)         Buyer shall deliver:


(i)             that certain Revenue Sharing Agreement in the form attached
hereto as Exhibit A executed by Buyer;


(ii)            a written assumption in mutually acceptable form of all of the
Assumed Liabilities executed by Buyer;


(iii)           a limited assumption in mutually acceptable form of the
Distribution Contracts;


(iv)           an assumption in mutually acceptable form of the Deposits;


(v)             a certificate executed by Buyer as to its compliance with and
performance of its covenants and obligations to be performed or complied with at
or before the Closing in accordance with Section 6.01 and the accuracy of its
representations and warranties as of the date of this Agreement and as of the
Closing in accordance with Section 6.02; and


(vi)           a certificate of the Secretary of Buyer certifying, as complete
and accurate as of the Closing, and attaching all requisite resolutions or
actions of Buyer’s board of directors and shareholders approving the execution
and delivery of this Agreement and the consummation of the contemplated
transactions and certifying to the incumbency and signatures of the officers of
Buyer executing this Agreement and any other document relating to the
contemplated transactions.


If convenient to the parties, in order to provide for the simultaneous
completion of all Closing steps of the parties hereunder, all payments,
deliveries, and recordations contemplated hereby shall be accomplished by
delivery and recordation of the necessary documents and payment of amounts to be
paid through escrow with a mutually acceptable agent.


Section 1.10        Further Assurances.  At the Closing or at any time
thereafter, each party shall execute and deliver to the other parties such
opinions, certificates, consents, and other documents required herein; execute
and deliver such other documents; and take such other and all actions as may be
reasonably requested to carry out the terms of this Agreement as the other
parties hereto may reasonably require.


Article II
Representations, Covenants, and Warranties of Seller


Seller hereby represents, covenants, and warrants to Buyer, such
representations, covenants, and warranties to be made as of the date hereof and
at and as of the Closing Date and to survive the Closing and continue in
accordance with the terms hereof (except as otherwise expressly set forth in
Article VIII hereof), as follows:
 
7
 
 

--------------------------------------------------------------------------------

 


Section 2.01        Organization.  Seller is a corporation duly organized,
validly existing, and in good standing under the laws of the state of
Utah.  There is no jurisdiction in which Seller is not so qualified in which the
character and location of the assets owned by it or the nature of the business
transacted by it requires qualification, except where failure to do so would not
have a material adverse effect on the business or properties of Seller.  The
execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement in accordance with the terms hereof
will not, violate any provision of Seller’s articles of incorporation or bylaws.


Section 2.02        Approval of Agreement.  The board of directors and
shareholder of Seller have authorized the execution and delivery of this
Agreement by Seller and have approved the consummation of the transactions
contemplated hereby.  This Agreement is the legal, valid, and binding agreement
of Seller enforceable among the parties in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency, or other laws
affecting enforcement of creditors’ rights generally and by general principles
of equity.


Section 2.03         Governmental Authorizations.  Seller has all licenses,
franchises, permits, and other governmental authorizations that are legally
required to enable it to conduct its businesses in all material respects as
conducted on the date of this Agreement.  No authorization, approval, consent or
order of, or registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
Seller of this Agreement and the consummation by Seller of the transactions
contemplated hereby.


Section 2.04        Material Contract Defaults.  Seller is not in default in any
respect under the terms of any Distribution Contract or any other contract,
agreement, or other commitment that is included in the Transferred Assets, and
there is no event of default or other event that, with notice or lapse of time
or both, would constitute a default in any material respect under any such
Distribution Contract or any other contract, agreement, or other commitment in
respect of which Seller has not taken adequate steps to prevent such a default
from occurring.


Section 2.05        Inventories.  The Inventory is in good, merchantable, and
useable condition and is reflected in Schedule 1.01(b) as of the date set forth
therein at the lower of cost or market value on a [first-in-first-out basis].


Section 2.06        Accounts Receivable.  All Accounts Receivable reflected in
Schedule 1.01(c) have arisen from bona fide transactions in the ordinary course
of Seller’s business and are good and collectible in the ordinary course of
business at the aggregate recorded amounts thereof, net of any applicable
allowance for doubtful accounts reflected in such schedule; and all Accounts
Receivable will be good and collectible, without resorting to unreasonable
collection efforts, in the ordinary course of business at the aggregate amount
thereof reflected in such schedule.


Section 2.07        Deposits.  There are no deposits, prepayments, rebates,
discounts, adjustments, or other offsets against payments for deliveries of the
Product under the Distribution Contracts after the Effective Time.


Section 2.08        Suppliers.  There exists no actual or threatened
termination, cancellation or limitation of, or any modification or change in,
the business relationship of Seller with any supplier or group of suppliers of
Seller identified in Schedule 1.01(e) whose sales to Seller individually or in
the aggregate are material to the operations of Seller’s distribution of the
Product as of the date hereof, and there exists no condition or state of facts
or circumstances involving such suppliers that Seller can now reasonably foresee
that would materially adversely affect the manufacture of the Product by Buyer
after the consummation of the transactions contemplated by this Agreement in
essentially the same manner in which it has heretofore been manufactured by
Seller.
 
8
 
 

--------------------------------------------------------------------------------

 


Section 2.09        Ingredients; Formulations. The ingredients, formulations,
recipes, components, raw materials specifications, blending, canning and
packaging techniques, routines, protocols, and other production and
manufacturing know-how relating to the Product set forth in Schedule 1.01(f)
constitute the material know-how that Seller has used to manufacture and produce
the Product, either directly or through Distribution Contracts.


Section 2.10        Business Contacts.  There exists no actual or threatened
termination, cancellation or limitation of, or any modification or change in,
the business relationship of Seller with any Business Contacts identified in
Schedule 1.01(h) whose purchases from Seller individually or in the aggregate
are material to Seller’s distribution of the Product as of the date hereof, and
there exists no condition or state of facts or circumstances involving such
Business Contacts that Seller can now reasonably foresee would materially
adversely affect the sale of the Product by Buyer after the consummation of the
transactions contemplated by this Agreement in essentially the same manner in
which it has heretofore been sold by Seller.


Section 2.11        Management Systems.  Schedule 1.01(i)contains a complete and
accurate list of all material management, operating, and other systems,
databases, and software used by Seller in the manufacture, distribution, and
sale of the Product and the nature of Seller’s rights therein.  Other than
respecting commercially available software products under standard end-user
object code license agreements: (a) there are no outstanding options, licenses,
agreements, claims, encumbrances, or shared ownership interests of any kind
relating to the foregoing; and (b) the use of such Management Systems does not
infringe on the copyright, patent, trade secret, know-how, or other proprietary
right of any other person or entity and is not subject to the payment of
royalties or any other obligation to any other person or entity.


Section 2.12        Inventory.  Seller has the right, power, and authority to
transfer all of the Inventory comprising the Transferred Assets to Buyer,
without the consent of any other person or entity, as contemplated by this
Agreement.


Section 2.13        Litigation and Proceedings.  To Seller’s knowledge, there
are no actions, suits, or proceedings pending, threatened by or against, or
affecting Seller or its properties, at law or in equity, before any court, other
governmental agency or instrumentality, or any arbitrator of any kind.  Seller
does not have any knowledge of any default on its part respecting any judgment,
order, writ, injunction, decree, award, rule, or regulation of any court,
arbitrator, or governmental agency or instrumentality.


Section 2.14       Third-Party Consents.  Except as set forth in Schedule
1.01(a) respecting the Distribution Contracts and as expressly otherwise set
forth in this Agreement, no contract, agreement, lease, or other commitment,
written or oral, to which Seller is a party or to which any Transferred Asset is
subject requires the consent of any other party in order to consummate the
transactions herein contemplated, except when the failure to obtain such consent
would not have a material adverse effect on the Transferred Assets.


Section 2.15        No Conflict with Other Instruments.  The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, or
constitute an event of default under, any material indenture, mortgage, deed of
trust, or other material contract, agreement, or instrument to which Seller is a
party or to which any of its properties or operations are subject, except when
such breach or default would not have a material adverse effect on the
Transferred Assets transferred pursuant hereto.
 
9
 
 

--------------------------------------------------------------------------------

 



Section 2.16        Compliance with Laws and Regulations.  Seller has complied
with all applicable statutes and regulations of any federal, state, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect its business, operations, properties,
assets, or condition or except to the extent that noncompliance would not result
in the incurrence of any material liability for Seller.


Section 2.17        Title to Transferred Assets.  The Transferred Assets shall
be delivered free of any and all liens, claims, encumbrances, or liabilities
other than the Assumed Liabilities.


Section 2.18        Disclaimer of Representations and Warranties.  Except for
the representations and warranties contained in this Article II, neither Seller
nor any other person acting on behalf of Seller makes or has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding Seller, the Transferred Assets,
Assumed Liabilities, or otherwise, other than those representations and
warranties expressly made in this Article II, and Seller will not have or be
subject to any liability to Buyer or any other person resulting from Buyer’s or
its representatives’ use of any document or information, other than as set forth
in those representations and warranties expressly made by Seller to Buyer in
this Article II.  Except as otherwise specifically provided in this Article II,
Seller makes no representations or warranties to Buyer, express or implied,
respecting the Transferred Assets or Seller’s business or operations,
properties, and liabilities or obligations, whether arising by statute or
otherwise in law, including any implied warranty of merchantability, fitness for
a particular purpose, or otherwise.


Section 2.19        Seller’s Schedules.  Seller has delivered to Buyer the
disclosure schedules identified in this Agreement, which are collectively
referred to as the “Seller’s Schedules” and consist of separate schedules dated
as of the date of execution of this Agreement and documents, instruments, and
data as of such date.  Seller shall cause such schedules to this Agreement, and
the other documents, instruments, and data delivered to Buyer hereunder, to be
updated after the date hereof and prior to the Closing Date in accordance with
Section 4.05.


Article III
Representations, Covenants, and Warranties of Buyer


Buyer hereby represents, warrants, and covenants to Seller, such
representations, warranties, and covenants to be made as of the date hereof and
at and as of the Closing Date and to survive the Closing and continue in
accordance with the terms hereof (except as otherwise expressly set forth in
Article VIII hereof), as follows:


Section 3.01        Organization, Standing, and Power of Buyer.  Buyer is a
corporation duly organized, validly existing, and in good standing under the
laws of the state of Utah and has the power and is duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted and
is proposed to be conducted immediately following the Closing.


Section 3.02        Authority.  The execution, delivery, and performance of this
Agreement has been duly and validly authorized and approved by Buyer’s board of
directors and shareholders.  The execution and delivery of this Agreement do
not, and consummation of the transactions described herein will not, result in
or constitute a default, breach, or violation of Buyer’s articles of
organization or bylaws or any other agreement to which Buyer is a party.
 
10
 
 

--------------------------------------------------------------------------------

 


Article IV
Covenants


Section 4.01       Seller’s Covenants.  Between the date hereof and the Closing
Date, except as permitted by this Agreement or with the prior written consent of
Buyer, which shall not be unreasonably withheld, delayed, or conditioned, Seller
shall:


(a)          continue to market the Product under the Distribution Contracts in
the ordinary course of business in a manner consistent with past practice;


(b)          not, other than in the ordinary course of business, sell, lease, or
dispose of, or agree to sell, lease, or dispose of, any components of the
Transferred Assets unless replaced with similar items of substantially equal or
greater value and utility, or create, assume, or permit to exist any liens upon
such assets, except for Assumed Liabilities, and not dissolve, liquidate, merge,
or consolidate with any other entity;


(c)          maintain the Transferred Assets in the ordinary course of business
and not pledge, subject to any encumbrance, or otherwise encumber such
Transferred Assets;


(d)          not enter into new Distribution Contracts that will be binding upon
Buyer after the Closing, except for: (i) new contracts made in the ordinary
course of business that are terminable on 90 days’ notice or less without
penalty; (ii) other Distribution Contracts made with Buyer’s written consent;
and (iii) other Distribution Contracts that do not require post-Closing payments
by Buyer or deposits of more than $10,000 in the aggregate for all such new
contracts;


(e)          not amend any Distribution Contract with a term continuing for more
than 90 days after the Closing Date in any material respects, except for such
amendments made in the ordinary course of business or made with Buyer’s prior
consent; and


(f)          not contractually agree to do any of the foregoing.


Section 4.02        Risk of Loss.  Seller shall bear the risk of any loss of, or
damage to, any of the Transferred Assets owned by it at all times until the
Effective Time, and Buyer shall bear the risk of any such loss or damage
thereafter.


Section 4.03        Access to Information and Assets.  Between the date of this
Agreement and the Closing Date (or the date on which this Agreement is
terminated pursuant to Section 7.01), Seller shall permit Buyer and its
authorized agents, representatives, and consultants, upon reasonable notice,
during normal business hours, and in a manner that does not duly disrupt the
normal marketing and distribution of the Product, to have reasonable access to
Seller’s relevant books, records, and documents of, or relating to, Seller’s
Transferred Assets and shall furnish to Buyer such information, data, financial
records, and other documents in its possession relating to the Transferred
Assets as Buyer may reasonably request.
 
11
 
 

--------------------------------------------------------------------------------

 





Section 4.04        Consents.


(a)          Seller shall use commercial reasonable efforts to obtain, and Buyer
shall cooperate with Seller in obtaining, any third-party consents necessary for
the assignment of the Distribution Contracts and the conveyance of the other
Transferred Assets (which shall not require any payment by Buyer to any such
third party or increase the incurrence by Buyer of any cost or expense.  Receipt
of consents of Seller’s principal secured creditor, YA Global Investments, L.P.,
to enter into consummate the transactions contemplated by this Agreement and the
consents of the Distributors to assign to Buyer the Distribution Contracts, if
required by the terms thereof, are conditions precedent to Buyer’s obligation to
close under this Agreement.


(b)          To the extent that any Distribution Contract may not be assigned
without the consent of any third party, and such consent is not obtained prior
to Closing, this Agreement and any assignment executed pursuant to this
Agreement shall not constitute an assignment of any such contract; provided,
however, Seller and Buyer shall cooperate to the extent feasible in effecting a
lawful and commercially reasonable arrangement under which Buyer shall receive
the benefits under such Distribution Contract from and after the Closing, and
Buyer shall pay and perform Seller’s obligations arising thereunder from and
after the Closing in accordance with its terms (if applicable to the extent of
the benefits received).


Section 4.05        Certain CBC Creditors. Prior to the Closing, Seller shall
negotiate with each of its creditors set forth on Schedule 4.05 (each, a “CBC
Creditor,” and together, the “CBC Creditors”) the settlement, compromise,
satisfaction, discharge all of the principal of, and interest on, the
liabilities and obligations of Seller to such CBC Creditors on such terms and
conditions as may be acceptable and obtain the release by all of such CBC
Creditors of Seller, PBE, and PLAYBOY ENTERPRISES INTERNATIONAL, INC., for all
further liability thereunder, in the form attached hereto as Exhibit B and
incorporated herein by reference (“Satisfaction and Release”).


Section 4.06        Notice of Changes.  Prior to the Closing, Seller shall
notify Buyer, in writing, if Seller becomes aware of any fact or condition that
causes or constitutes, or would cause or constitute, a material breach of any of
Seller’s representations or warranties as of the date of this Agreement, or if
Seller becomes aware of the occurrence, after the date of this Agreement, of any
fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a material breach of any such presentation or
warranty had such representation or warranty been made as of the time of
occurrence or discovery of such fact or condition.  Should any such fact or
condition require any change in the Seller’s Schedules if the Seller’s Schedules
were dated the date of the occurrence or discovery of any such fact or
condition, Seller will promptly deliver to Buyer a supplement to the Seller’s
Schedules specifying such change.  During the same period, Seller will promptly
notify Buyer of the occurrence of any event that will make satisfaction of the
conditions in Article V impossible or unlikely.  The disclosure and supplements
by Seller pursuant to this section, to the extent that Seller notifies Buyer, in
writing, simultaneous with the delivery of such disclosure or supplement to
Buyer, that: (a) the breach or breaches that are the subject of such disclosure
or supplement have made or are reasonably expected to make the satisfaction of
the conditions in Article V impossible or unlikely; and (b) as a result of such
breach or breaches, Buyer has the right not to close the transactions
contemplated by this Agreement, shall be deemed to amend or supplement the
Seller’s Schedules attached hereto for purposes of post-Closing indemnification
claims under Section 8.02 (but not for purposes of Section 7.01(d)(i).
 
12
 
 

--------------------------------------------------------------------------------

 



Article V
Conditions Precedent to the Obligations of Buyer


The obligation of Buyer to purchase the Transferred Assets and assume the
Assumed Liabilities is subject to the satisfaction, at or before Closing, of
each of the conditions set out below, except for any condition that has been
waived in a writing signed by Buyer at or prior to the Closing.


Section 5.01        Performance by Seller.  Seller shall have substantially
performed all conditions of this Agreement required to be satisfied, observed,
or performed by it unless the requirement has been waived in writing by Buyer.


Section 5.02        Accuracy of Representations and Warranties.  The
representations and warranties of Seller set forth in Article II hereof are
accurate and complete at and as of the Closing Date.


Section 5.03        Corporate Approval.  The board of directors and shareholders
of Seller shall have approved the transactions described in this Agreement and
resolutions setting forth those approvals shall have been certified to Buyer by
an officer of Seller.


Section 5.04        No Material Loss or Damage Through the Closing Date.  Seller
shall not have sustained any material loss or damage to the Transferred Assets,
whether or not insured.


Section 5.05        Absence of Litigation.  No action, suit, or proceeding
before any court or any governmental body or authority pertaining to the
acquisition of the Transferred Assets by Buyer or materially affecting the
Transferred Assets shall have been instituted or threatened on or before the
Closing.


Section 5.06        Third-Party Consents.  Seller shall have obtained the
consents of all third parties whose consent is required to the transfer of any
Transferred Assets described herein, including any consents reasonably requested
by Buyer, including the consents of all other parties to all Distribution
Contracts for which such consent to assignment is required.


Section 5.07        Plan Effective Date. The Effective Date under the Plan shall
occur.






Article VI
Conditions Precedent to the Obligations of Seller


The obligation of Seller to sell the Transferred Assets is subject to Buyer’s
satisfaction and performance, at the time of Closing, of the conditions set out
below, except for any condition that has been waived in writing by Seller, at or
prior to the Closing.


Section 6.01        Performance by Buyer.  Buyer shall have substantially
performed all conditions of this Agreement required to be satisfied, observed,
or performed by it unless the requirement has been waived in writing by Seller.


Section 6.02        Accuracy of Representations and Warranties.  The
representations and warranties of Buyer set forth in Article III hereof are
accurate and complete at and as of the Closing Date.


Section 6.03        Company Approval.  The board of directors of Buyer shall
have approved the transactions described in this Agreement and resolutions
setting forth those approvals shall have been certified to Seller by an officer
of Buyer.
 
13
 
 

--------------------------------------------------------------------------------

 


Section 6.04        Absence of Litigation.  No action, suit, or proceeding
before any court or any governmental body or authority pertaining to the
acquisition of the Transferred Assets by Buyer or materially affecting the
Transferred Assets shall have been instituted or threatened on or before the
Closing.


Section 6.05        Plan Effective Date.  The Effective Date under the Plan
shall occur.


Article VII
Termination


Section 7.01        Grounds for Termination.  This Agreement may be terminated
by notice in writing by Seller to Buyer or Buyer to Seller given prior to or at
the Closing:


(a)          by mutual written agreement of Seller and Buyer;


(b)          by either Buyer or Seller if the Closing Date has not occurred by
[date];


(c)          by either Buyer or Seller if a material misrepresentation has been
made or material breach of any provision of this Agreement has been committed by
the other party and such misrepresentation or breach has not been cured or
waived following 30 days’ notice from the party seeking to terminate to the
other party; or


(d)          (i)             by Buyer, if satisfaction of any of the conditions
in Article V is or becomes impossible to perform or satisfy (other than through
the failure of Buyer to comply with its obligations under this Agreement) and
Buyer has not waived such condition on or before the Closing Date; or


(ii)            by Seller if satisfaction of any of the conditions in Article VI
is or becomes impossible to perform or satisfy (other than through the failure
of Seller to comply with its obligations under this Agreement) and Seller has
not waived such condition on or before the Closing Date.


Section 7.02        Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 7.01, this Agreement shall forthwith become null
and void, and there shall be no liability on the part of any of the parties
hereto, except that no termination of this Agreement shall relieve any person
from liability resulting from a breach by a party of any of its representations,
warranties, covenants, or agreements set forth herein.  Upon such termination,
each party shall be released and discharged from all further obligations under
this Agreement (other than those obligations that expressly survive the
termination of this Agreement), and no party hereto shall be subject to any
claim by the others for damages of any kind, except any indemnity and hold
harmless agreements as provided in Article VIII hereof.


Article VIII
Indemnification


Section 8.01        By Buyer and Seller.  Buyer, on the one hand, and Seller, on
the other hand, hereby agree to indemnify and hold harmless the other party and
to compensate and reimburse such party for and against all claims, damages,
losses, liabilities, costs, and expenses (including settlement costs and any
legal, accounting, or other expenses for investigating or defending any actions
or threatened actions) reasonably incurred by the Indemnified Party (as defined
herein) (together, “Damages”) in connection with each and all of the following:
 
14
 
 

--------------------------------------------------------------------------------

 


(a)          any breach by the Indemnifying Party (as defined herein) of any
representation or warranty in this Agreement;


(b)          any breach of any covenant, agreement, or obligation of the
Indemnifying Party contained in this Agreement or any other agreement,
instrument, or document contemplated by this Agreement; and


(c)          any misrepresentation contained in any statement, exhibit,
certificate, or schedule furnished by the Indemnifying Party pursuant to this
Agreement or in connection with the transactions contemplated by this Agreement.


Section 8.02        By Seller.  Seller agrees to indemnify and hold harmless
Buyer and to compensate and reimburse Buyer for and against from any and all
Damages reasonably incurred by Buyer in connection with each and all of the
following:


(a)          any claims against, or liabilities or obligations of, Seller or
against the Transferred Assets not specifically assumed by Buyer pursuant to
this Agreement; and


(b)          any warranty claim or product liability claim relating to:
(i) Products manufactured or distributed by or on behalf of Seller prior to the
Effective Time; or (ii) Seller’s business or operations prior to the Effective
Time.


Section 8.03        By Buyer.  Buyer agrees to indemnify and hold harmless
Seller and to compensate and reimburse Seller for and against from any and all
Damages reasonably incurred by Seller in connection with each and all of the
following:


(a)          the failure or refusal to pay, compromise, discharge, or otherwise
fully satisfy any of the Assumed Liabilities specifically assumed by Buyer
pursuant to this Agreement; and


(b)          any warranty claim or product liability claim relating to:
(i) Products manufactured or distributed by or on behalf of Buyer after the
Effective Time; or (ii) Seller’s business or operations after the Effective
Time.


Section 8.04        Claims for Indemnification.  Whenever any claim shall arise
for indemnification hereunder, the party seeking indemnification (the
“Indemnified Party”) shall promptly notify, in writing, the party from whom
indemnification is sought (the “Indemnifying Party”) of the claim and, when
known, the facts constituting the basis for such claim.  In the event any such
claim for indemnification hereunder results from or in connection with any claim
or legal proceedings by any party, the notice to the Indemnifying Party shall
specify, if known, the amount or an estimate of the amount of the liability
arising therefrom.  The Indemnified Party shall not settle or compromise any
claim by a third party for which it is entitled to indemnification hereunder
without the prior written consent of the Indemnifying Party, which shall not be
unreasonably withheld, unless suit shall have been instituted against it and the
Indemnifying Party shall not have taken control of such suit after notification
thereof as provided in Section 8.05 hereof.
 
15
 
 

--------------------------------------------------------------------------------

 



Section 8.05        Defense by Indemnifying Party.  In connection with any claim
giving rise to indemnity hereunder resulting from or arising out any claim or
legal proceeding by a person who is not a party to this Agreement, the
Indemnifying Party may, at its sole cost and expense, upon written notice to the
Indemnified Party, assume the defense of any such claim or legal proceeding if
it acknowledges to the Indemnified Party in writing its obligations to indemnify
the Indemnified Party respecting all elements of such claim.  The Indemnified
Party shall be entitled to participate (but not control) the defense of any such
action, with its counsel and at its own expense.  If the Indemnifying Party does
not assume the defense of any such claim or litigation resulting therefrom
within 30 days after the date such claim is made:


(a)          the Indemnified Party may defend against such claim or litigation
in such manner as it may deem appropriate, including settling such claim or
litigation, after giving notice of the same to the Indemnifying Party, on such
terms as the Indemnified Party may deem appropriate; and


(b)          the Indemnifying Party shall be entitled to participate in (but not
control) the defense of such action, with its counsel and at its own
expense.  If the Indemnifying Party thereafter seeks to question the manner in
which the Indemnified Party defended such third-party claim or the amount or
nature of any such settlement, the Indemnifying Party shall have the burden to
prove by a preponderance of the evidence that the Indemnified Party did not
defend or settle such third-party claim in a reasonably prudent manner.


Section 8.06        Limitation on Liability.


(a)          Seller shall not have any obligation to indemnify Buyer pursuant to
this Article VIII until the Damages indemnifiable thereunder exceed an amount
equal to $50,000 (the “Deductible Amount”), whereupon Seller shall then be
liable to Buyer for Damages in excess of the Deductible Amount, provided,
however, that the maximum monetary liability of Seller (including any affiliate
or representative of Seller) pursuant to this Article VIII shall not exceed
$500,000.


(b)           Buyer shall not have any obligation to indemnify Seller pursuant
to this Article VIII until the Damages indemnifiable thereunder exceed the
Deductible Amount, whereupon Buyer shall then be liable to Seller for Damages in
excess of the Deductible Amount, provided, however, that the maximum monetary
liability of Buyer (including any affiliate or representative of Buyer) pursuant
to this Article VIII shall not exceed $500,000.


(c)           Each person entitled to indemnification shall take all reasonable
steps to mitigate all Damages after becoming aware of any event that could
reasonably be expected to give rise to any Damages that are indemnifiable or
recoverable under this Agreement or in connection herewith.
 
16
 
 

--------------------------------------------------------------------------------

 



Article IX
Legal Matters


Section 9.01        Equitable Relief.  The parties hereto agree the failure of
any party to perform any obligation or duty that each has agreed to perform
shall cause irreparable harm to the parties willing to perform the obligations
and duties herein, for which they cannot be adequately compensated by money
damages.  An order of specific performance against a party in default under the
terms of this Agreement would be equitable and would not work a hardship on the
defaulting party.  Accordingly, in the event of default by any party hereto, the
nondefaulting party, in addition to any other remedies that are available at law
or in equity, shall have the right to compel specific performance by the
defaulting party of any obligation or duty herein.


Section 9.02        Governing Law.  The validity, construction, and performance
of this Agreement, and any action arising out of or relating to this Agreement,
shall be governed by the laws of the state of Utah, without giving effect to any
choice or conflict of law provision or rule (whether the state of Utah or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of Utah.


Section 9.03        Consent to the Exclusive Jurisdiction of the Courts of Utah.


(a)          Each of the parties hereto hereby consents to the exclusive
jurisdiction of all state and federal courts having jurisdiction in Salt Lake
County, Utah, as well as to the jurisdiction of all courts to which an appeal
may be taken from such courts, for the purpose of any threatened, pending, or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing, or any other actual, threatened,
or completed proceeding, whether brought by or in the right of any entity or
otherwise and whether civil, criminal, administrative, or investigative, in
which an Indemnified Party was, is, or will be involved as a party or otherwise,
including any proceeding relating to ancillary measures in aid of arbitration,
provisional remedies, and interim relief, or any proceeding to enforce any
arbitral decision or award.


(b)          Each party covenants that it shall not challenge, set aside, or
seek to challenge or set aside any decision, award, or judgment obtained in
accordance with the provisions hereof.


(c)          Each of the parties hereto hereby expressly waives any and all
objections it may have to venue, including the inconvenience of such forum, in
any of such courts.


Section 9.04        Waiver of Jury Trial. Without limiting the provisions in
this Agreement relating to arbitration, each party hereto hereby voluntarily and
irrevocably waives the right to trial by jury in any proceeding brought in
connection with this Agreement, any of the related agreements and documents, or
any of the transactions contemplated hereby or thereby.


Section 9.05        Limitation on Damages. Each party hereby waives, releases,
and discharges, for itself and on behalf of all of its indemnitees, all rights
to, and each party hereby disclaims any obligations for, all punitive, special,
or exemplary damages, however characterized, whether in contract or in tort, at
law or in equity.
 
17
 
 

--------------------------------------------------------------------------------

 



Article X
Obligations after Closing


For a period of 18 months following the Closing Date, Seller and Buyer shall
have access to, and the right to copy, all of the records of each other relative
to Seller’s business [Transferred Assets] as may be necessary for preparation of
tax returns, tax reports, and customary accounting functions.  Additionally,
Seller and Buyer shall agree to make available to the other, at reasonable times
and upon reasonable advance notice, relevant records and personnel in connection
with the preparation of a defense or the participation in a defense,
participation in the prosecution of claim or litigation, and negotiation of a
settlement relating to any pending, future, or threatened litigation, or
government agency proceeding (including a tax audit) involving the conduct of
Seller’s business [Transferred Assets] before or after the Closing, as the case
may be, or in the perfection, registration, or transferring of any copyright,
trademark right, or other proprietary information or right acquired by Buyer
hereunder.


Article XI
Applicable Statute of Limitations


The parties intend to shorten the statute of limitations applicable to any claim
for relief for any cause of action arising under this Agreement as set forth
herein.  All representations and warranties made in Articles II and III shall be
continuing and shall survive the Closing, but shall expire on the first
anniversary of the Closing Date, and all remedies exercisable by Buyer
respecting such representations and warranties shall terminate on such first
anniversary; provided, however, that if a claim for indemnification has been
asserted pursuant to Article VIII prior to or as of the first anniversary of the
Closing Date, such representation and warranty shall remain in full force and
effect until full and complete resolution of such claim pursuant to Article VIII
hereof.


Article XII
Miscellaneous Provisions


Section 12.01      Interpretation.  Section headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.  Except when the context clearly requires to
the contrary:  (a) all references in this Agreement to designated “Sections” are
to the designated Sections and other subdivisions of this Agreement;
(b) instances of gender or entity-specific usage (e.g., “his,” “her,” “its,” or
“individual”) shall not be interpreted to preclude the application of any
provision of this Agreement to any individual or entity; (c) the word “or” shall
not be applied in its exclusive sense, unless the context otherwise requires;
(d) “including” shall mean that the items listed are illustrative, without any
implication that all or even most of the components are mentioned;
(e) references to laws, regulations, and other governmental rules (collectively,
“rules”), as well as to contracts, agreements, and other instruments
(collectively, “instruments”), shall mean such rules and instruments as in
effect at the time of determination (taking into account any amendments thereto
effective at such time without regard to whether such amendments were enacted or
adopted after the Effective Time) and shall include all successor rules and
instruments thereto; (f) references to “$,” “cash,” or “dollars” shall mean the
lawful currency of the United States; (g) references to “federal” shall be to
laws, agencies, or other attributes of the United States (and not to any state
or locality thereof); (h) if any day specified in this Agreement for any notice,
action, or event is not a business day, then the due date for such notice,
action, or event shall be extended to the next succeeding business day;
(i) references to “days” shall mean calendar days; references to “business days”
shall mean all days other than Saturdays, Sundays, and days that are legal
holidays in the state of Utah; (j) days, business days, and times of day shall
be determined by reference to local time in Utah; (k) whenever in this Agreement
a person or group is permitted or required to make a decision in its
“discretion” or under a grant of similar authority or latitude, such person or
group shall be entitled to consider only such interests and factors as it deems
appropriate, in its absolute discretion; and (l) whenever in this Agreement a
person or group is permitted or required to make a decision in its “good faith”
or under another express standard, the person shall act under such express
standard and shall not be subject to any other or different standard imposed by
this Agreement or other applicable law.
 
18
 
 

--------------------------------------------------------------------------------

 


Section 12.02      Costs.  Each of Buyer and Seller shall pay its own costs and
expenses incurred or to be incurred by each in negotiating and preparing this
Agreement and in closing and carrying out the transactions contemplated by this
Agreement.


Section 12.03      Notices.  Any notice, demand, request, or other communication
permitted or required under this Agreement shall be in writing and shall be
deemed to have been given as of the date so delivered, if personally delivered;
as of the date so sent, if transmitted by facsimile and receipt is confirmed by
the facsimile operator of the recipient; as of the date so sent, if sent by
electronic mail and receipt is acknowledged by the recipient; and one day after
the date so sent, if delivered by overnight courier service, addressed as
follows:


If to Seller, to:                    CirTran Beverage Corporation
Attention: Iehab J. Hawatmeh
4125 South 6000 West
West Valley, Utah  84128
Facsimile:  801-963-5180
Electronic mail: Iehab@cirtran.com


With copies to:                   Kruse Landa Maycock & Ricks, LLC
Attention:  James R. Kruse
Twenty-first Floor
136 East South Temple Street
Salt Lake City, Utah  84111
Facsimile:  801-531-7091
Electronic mail:  jkruse@klmrlaw.com


If to Buyer, to:                    PB Energy Corporation
c/o Gil A. Miller, CPA CFE CIRA
Rocky Mountain Advisory
215 South State Street, Suite 550
Salt Lake City, UT  84111
gmiller@rockymountainadvisory.com


With copies to:                  Matthew M. Boley
Parsons Kinghorn Harris, P.C.
111 East Broadway, 11th Floor
Salt Lake City, UT 84111
Facsimile (801) 363-4378
mmb@pkhlawyers.com




Notwithstanding the foregoing, service of legal process or other similar
communications shall not be given by electronic mail and will not be deemed duly
given under this Agreement if delivered by such means.  Each party, by notice
duly given in accordance herewith, may specify a different address for the
giving of any notice hereunder.
 
19
 
 

--------------------------------------------------------------------------------

 



Section 12.04     Attorneys’ Fees.  In the event that any party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the nonprevailing party or parties shall reimburse
the prevailing party or parties for all costs, including reasonable attorneys’
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.


Section 12.05      Schedules and Exhibits; Knowledge.  Whenever in any section
of this Agreement reference is made to information set forth in the exhibits or
the schedules, such reference is to information specifically set forth in such
exhibits or schedules and clearly marked to identify the section of this
Agreement to which the information relates.  Whenever any representation is made
to the “knowledge” of any party, it shall be deemed to be a representation that
no manager, officer, or director of such party, after reasonable investigation,
has any knowledge of such matters.


Section 12.06      Risk Allocation Only.  The representations and warranties of
the parties in this Agreement are for the sole purpose of allocating risks,
responsibilities, rights, and remedies among the parties to this Agreement and
in accordance with the terms hereof and are not intended to constitute and do
not constitute any representation or warranty outside the terms of this
Agreement or to or for the benefit of any person not a party hereto; and, except
as otherwise expressly stated, the parties’ representations and warranties in
this Agreement are not modified, altered, or otherwise affected by the actual,
constructive, or imputed knowledge of any person.


Section 12.07      Entire Agreement.  This Agreement, together with the
documents to be delivered pursuant hereto, represents the entire agreement
between the parties relating to the subject matter hereof.  There are no other
courses of dealing, understanding, agreements, representations, or warranties,
written or oral, except as set forth herein.


Section 12.08      Form of Execution; Counterparts.  A valid and binding
signature hereto or on any notice or demand hereunder may be in the form of a
manual execution or a true copy made by photographic, xerographic, conversion to
portable document format (pdf), or other electronic process that provides
similar copy accuracy of a document that has been executed, and such electronic
signature or record shall be of the same legal effect, validity, or
enforceability as a manually executed signature.  This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original and all of
which taken together shall be but a single instrument.


Section 12.09      Amendment or Waiver.  Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the Closing Date, this Agreement
may be amended by a writing signed by all parties hereto, respecting any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK.]
 
20
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


SELLER:


CIRTRAN BEVERAGE CORP.


By: /s/ Iehab Hawatmeh
Its: President


BUYER:


BP ENERGY CORPORATION




By: /s/ Iehab Hawatmeh
Its: President




DEBTOR


PLAY BEVERAGES, LLC




By: /s/ Iehab Hawatmeh
Its: President
 
21

 
 

--------------------------------------------------------------------------------

 





Exhibits/Schedules to the Asset Purchase Agreement


Exhibit/Schedule                                 Description


Schedule 1.01(a)                                 Distribution Contracts


Schedule 1.01(b)                                 Inventory


Schedule 1.01(e)                                 Subcontracts


Schedule 1.01(f)                                 Supplier Data


Schedule 1.01(g)                                 Production and Manufacturing
Know-How


Schedule 1.01(i)                                  Business Contacts


Schedule 1.01(i)                                  Management Systems


Schedule 1.01(j)                                  Documents


Schedule 4.05                                      CBC Creditors


Exhibit A                                              Form of Revenue Sharing
Agreement


Exhibit B                                              Form of Satisfaction and
Release


22
 
 

--------------------------------------------------------------------------------

 

Exhibit A to
Asset Purchase Agreement


Form of Revenue Sharing Agreement




Exhibit B to
Asset Purchase Agreement


Form of Satisfaction and Release

